                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

DEMARCUS MCGHEE,                      *

      Plaintiff,                      *

vs.                                   *       CASE NO. 4:18-CV-244 (CDL)

PPG INDUSTRIES, INC.,                 *

      Defendant.                      *


                                O R D E R

      Demarcus McGhee, who is black and suffers from sickle cell

anemia,   brings    this   action   against   his   former   employer,   PPG

Industries, Inc. (“PPG”), claiming that it discriminated against

him because of his race and failed to accommodate his disability.

Without evidence sufficient to create a genuine factual dispute,

McGhee’s litigation journey must come to an end and PPG’s motion

for summary judgment (ECF No. 15) must be granted.           The remainder

of this order explains why.

                        SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

P. 56(a).   In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary



                                      1
judgment,   drawing   all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.    Id. at 248.     A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.    Id.

                            FACTUAL BACKGROUND

     Viewed in the light most favorable to McGhee, the record

reveals the following facts.

     McGhee is a black man who suffers from sickle cell anemia.

On September 26, 2016, he began working for PPG, a company that

manufactures and sells paints, stains, adhesives, and sealants.

McGhee began as a sales associate at PPG’s Columbus, Georgia

store.1   He claims that his supervisors assigned him unfavorable

duties because of his race.      He also contends that PPG failed to

accommodate his sickle cell anemia and fired him when he sought

accommodations.




1
  PPG contends that McGhee was actually an employee of its subsidiary,
PPG Architectural Finishes, Inc., a non-party to this action. McGhee
seeks to hold PPG liable under a veil piercing or “alter ego” theory.
Because the Court grants summary judgment on other grounds, it does not
need to decide this issue and assumes for purposes of this order that
PPG was McGhee’s employer.


                                    2
I.   Sales Associate Duties

     A.    Lifting Duties

     McGhee’s duties as a sales associate included “stock[ing]

shelves, counters, or tables with merchandise,” “tint[ing] paint

and operat[ing] [the] color matching machine,” and “obtain[ing]

merchandise requested by customer[s].”     McGhee Dep. Ex. I, PPG Job

Description 1, ECF No. 15-26 at 258.     To do this, sales associates

frequently lifted and carried buckets of paint, which came in

quart, gallon, and five-gallon sizes.     McGhee Dep. 80:3-22, 81:13-

82:8, ECF No. 15-26.      The five-gallon buckets of paint weighed

about fifty pounds each and were often moved with the help of

dollies or transports.      Id. at 81:17-23, 90:24-91:1.     Even when

using a dolly or transport, though, sales associates had to lift

the heavy five-gallon buckets onto and off of the equipment.        Id.

at 90:6-16, 91:16-92:16, 93:2-9.

     According to McGhee, sixty to seventy percent of the overall

lifting he did as a sales associate involved lifting the five-

gallon buckets of paint.      Id. at 81:13-82:8.2    He admitted that


2
  McGhee argues that he meant to say that sixty to seventy percent of
the heavier lifting he did was the five-gallon buckets. But that is not
consistent with his testimony. In deposition, PPG asked: “[h]ow much
of the lifting that you did overall was actually lifting and carrying
those five-gallon pails?”    McGhee Dep. 82:4-6 (emphasis added).    And
McGhee answered: “[p]robably about 60, maybe 70 percent.” Id. at 82:7-
8. McGhee provided a clear answer to an unambiguous question about his
overall lifting, not his heavier lifting, and he points to no evidence
in the record contradicting or clarifying this testimony. Even if McGhee
had offered a contradicting affidavit, the affidavit would still be
insufficient because McGhee never explains the reason for his


                                   3
“lifting and carrying these five-gallon [buckets] was an essential

part of [his] job.”       Id. 93:10-13.

      B.     Warehouse Duties

      Additionally, the Columbus PPG store had a warehouse attached

to it, and supervisors assigned sales associates to work in the

warehouse.       According to PPG, the assignment was largely based on

seniority at the Columbus store.          Sales associates in their first

ninety days on the job operated in a probationary period during

which they worked in the warehouse to learn about PPG’s products.

After these sales associates trained new employees to work in the

warehouse, they had more opportunities to work on the sales floor.

See McGhee Dep. 191:16-23 (testifying that the person who trained

McGhee to work in the warehouse began performing more functions in

the front of the store afterwards); see also id. at 163:17-164:4

(testifying that after McGhee trained the sales associate hired

after him to work in the warehouse, McGhee was allowed to go to

the front of the store at selected times).

II.   McGhee’s Complaint Regarding Warehouse Duties

      During his probationary period and approximately one month

after      his   probationary   period    ended,   McGhee   complained   to


contradiction. See Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d
1306, 1316 (11th Cir. 2007) (explaining that when a party offers an
affidavit contradicting prior testimony, that affidavit does not create
a dispute of fact if it merely contradicts without explanation the
party’s previous testimony). Thus, the Court finds it undisputed that
sixty to seventy percent of McGhee’s overall lifting involved lifting
the five-gallon buckets.


                                     4
supervisors that he was assigned to do a disproportionate amount

of work in the warehouse because of his race.      Id. at 205:3-23,

206:7-14; Pl.’s Opp’n to Def.’s Mot. for Summ. J. Ex. 1, Letter

from W. Adams to EEOC Investigator 2 (Apr. 23, 2018), ECF No. 21-

2 [“EEOC Position Statement”].     PPG’s Human Resources department

met with McGhee and with PPG’s Store Group Manager for the Alabama

Market, Jason Buhl, to discuss his grievance.         EEOC Position

Statement 2.

III. McGhee’s Tardiness

      In January, a supervisor formally disciplined McGhee for

being late to work.     Def.’s Mot. for Summ. J. Ex. K, Progressive

Discipline Form (Jan. 9, 2017), ECF No. 15-13.   On the progressive

discipline form, McGhee’s supervisor wrote:

      Twice we have previously discussed you being tardy. At
      our last meeting, I told you that any future incidents
      would result in a more formal write-up. We also changed
      your schedule so that you are coming in later in the day
      instead of being here at open. Last week you were late
      four out of the five days that you worked.

Id.   On two of those four incidents when McGhee was late, though,

he was only one to two minutes late.    Id.

      On April 13, 2017, a supervisor again formally disciplined

McGhee for tardiness.    Def.’s Mot. for Summ. J. Ex. L, Progressive

Discipline Form (Apr. 13, 2017), ECF No. 15-14.     The progressive

discipline form stated that McGhee was tardy two days before “and




                                  5
did not notify management until 25 minutes after [his] shift was

scheduled to begin.”       Id.

      McGhee was the only employee disciplined for tardiness at the

Columbus store; he was also the only sales associate that had a

frequent issue with tardiness.           Lehman Dep. 48:3-13, ECF No. 15-

25.

IV.   McGhee’s Request for Accommodations

      In May 2017, McGhee had surgery to repair a detached retina,

possibly caused by his sickle cell anemia.                After this incident,

McGhee sought treatment for his sickle cell anemia with Georgia

Comprehensive Sickle Cell Center to prevent an incident like this

from occurring again.      McGhee told staff at the center that he was

fearful he might lose his job if PPG knew about his disability.

So, around early July 2017, a social worker at the center provided

McGhee a letter to give to PPG explaining that McGhee was being

treated for “Sickle Cell Disease” and giving basic information

about sickle cell.      McGhee Dep. Ex. R, Letter from L. Irvin, ECF

No. 15-26 at 265 [“July Letter”].               The letter explained that

patients   with   sickle    cell      “frequently   experience     severe   pain

episodes (Crises)” which “may last for one day or several days at

a time.”   Id.    The letter also provided a “guide for employers in

understanding     the   needs    of    their   employee    with   [sickle   cell

disease],” noting that sickle cell patients may be absent from

work during crises, may tire and need rest periods, must keep


                                         6
hydrated, may need frequent bathroom breaks, and may need to avoid

overheating or exposure to cold temperatures.        Id.    The letter

also stated that “[h]eavy lifting, standing for extremely long

periods of time and excessive stair climbing are discouraged.”

Id.

      In late July, McGhee provided a copy of this letter to his

supervisor, Brad Lehman, the manager of the Columbus store. Lehman

passed the letter along to Buhl who told him that he would forward

it to Human Resources.    In the meantime, Lehman wrote on a copy of

the letter, “[e]mployee is still expected to perform all duties of

his job according to policy.”    Id.

      On July 27, 2017, McGhee took a leave of absence from work.

The next day, he informed PPG personnel that he could not work

because he was suffering a sickle cell crisis.   On August 1, 2017,

Brianne Truchon in Human Resources called McGhee to discuss the

July letter and informed him that the letter was too vague and

needed to be more specific, giving detailed restrictions.          McGhee

Dep. 116:11-21, 119:14-17.    That same day, Truchon sent McGhee an

email explaining guidelines for the new restriction letter and

that it “[m]ust state either Full Duty or Restricted Duty . . . If

Restricted         Duty           must        list               specific

restrictions . . . Lift/Bend/Twist/Push/Pull,     etc.     and     weight

limits/frequency/breaks.” McGhee Dep. Ex. T, Email from B. Truchon

to D. McGhee (Aug. 1, 2017), 15-26 at 267.


                                  7
     McGhee     failed    to     provide        Truchon     this     additional

documentation for two weeks.           Truchon Aff. ¶ 9, ECF No. 15-30.3

On August 15, 2017, Truchon called McGhee to follow-up on the

needed documentation and set a deadline for him to provide it.

Id. ¶¶ 9-10.    Three days later, McGhee emailed Truchon an updated

letter. McGhee Dep. Ex. U, Letter from L. Asemota (Aug. 18, 2017),

ECF No. 15-26 at 270 [“August Letter”].            The letter stated “[i]t

is imperative that [McGhee] stay well hydrated at all times in

order to minimize dehydration, lifting not more than 30 lbs and

have 15-20 minutes rest interval while on duty to minimize episodes

of painful crisis and complications.”             Id.     The letter did not

explicitly    say   whether    these    restrictions      were     permanent   or

temporary.      But,   McGhee testified that         “it was explained to

[him] . . . [that the restrictions were] permanent because it’s a

disease . . . . As long as [he had] this disease, these should be

[his] work restrictions.”       McGhee Dep. 121:15-122:3.

     Truchon then discussed the updated letter with PPG’s Human

Resources     manager,   its   manager     of    Workers’    Compensation      &



3
  McGhee denies all facts related to Truchon’s affidavit, claiming that
he has not seen the affidavit and cannot provide a meaningful response.
But he has not reduced these contentions to a sworn affidavit or
declaration. Simply refuting them in a brief or denying them in response
to PPG’s statement of facts is not sufficient. See Local Rule 56; Fed.
R. Civ. P. 56(d). The Court also rejects McGhee’s contention that the
affidavit is not available to him. The docket indicates that PPG filed
Truchon’s affidavit on the docket on November 13, 2019, almost a month
before McGhee filed his response brief.     Although it was filed with
restricted access, McGhee had access.


                                       8
Occupational    Health   Services,    and    Buhl      to   see   if   PPG   could

accommodate McGhee’s restrictions.          Truchon Aff. ¶¶ 12-13.           PPG’s

main concern was the thirty-pound lifting restriction.                   Truchon

called McGhee the following week, asking him to provide a list of

duties that he could perform as a sales associate given his lifting

restriction.    McGhee stated that he could lift gallon and quart-

sized buckets of paint, mix and match the colors for customers,

ring them up, work the register, file work orders and purchase

orders, help customers carry everything but five-gallon buckets of

paint to their cars, clean bathrooms, pick up trash in the parking

lot, break down boxes, stock the sundries such as rollers and

brushes, answer customer phone calls, and empty the trash in the

dumpsters.     McGhee Dep. 125:18-126:13.             Truchon and McGhee also

discussed him transferring to a different PPG store.

     Truchon    subsequently   went       back   to    PPG’s   Human   Resources

manager and Buhl to discuss possible accommodations.               Truchon Aff.

¶ 16.   Buhl explained that because the Columbus store has a high

volume of customers and transactions, sales associates in the

Columbus store needed to be able to lift and carry five-gallon

buckets of paint, which normally weighed over thirty pounds, many

times throughout the day to assist customers and mix paint.                    Id.

The group explored whether McGhee could work as a sales associate

in a different PPG store, but there were no openings at other

stores in the region and those stores were about forty minutes to


                                      9
two hours away.        Id. ¶ 17; Buhl Dep. 70:5-71:8.           Truchon and the

Human Resources manager eventually decided that PPG could not

accommodate McGhee’s restrictions.            Truchon Aff. ¶ 19.      Therefore,

they recommended terminating him.             Id.

     Around August 28, 2017, Truchon called McGhee to relay the

termination decision.       After Truchon communicated this decision to

McGhee, McGhee asked if he “could go back to [his] doctor and see

if [they] could . . . revise the restrictions or . . . at least

make it nonpermanent,” but Truchon told McGhee they had already

made their decision to terminate him.               McGhee Dep. 136:7-17.

                                   DISCUSSION

     McGhee claims that PPG discriminated against him because of

his race when it disproportionately assigned him to warehouse

duties.4   He asserts these claims pursuant to 42 U.S.C. § 1981 and

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000e to 2000e-17.            He also claims that PPG discriminated

against    him   because    of     his   disability     when    it   refused    to

accommodate      his    physical     restrictions       and    terminated      him.

Moreover, he contends that PPG terminated him in retaliation for

requesting accommodations.           He brings these disability related


4
  McGhee also belatedly seeks to complain of race-based retaliation, but
he never asserted such a claim in his complaint. And he cannot amend
his complaint in response to a motion for summary judgment. See Dukes
v. Deaton, 852 F.3d 1035, 1046 (11th Cir. 2017) (“A plaintiff may not
amend [his] complaint through argument in a brief opposing summary
judgment.” (quoting Gilmour v. Gates, McDonald & Co., 382 F.3d 1312,
1315 (11th Cir. 2004))).


                                         10
claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101, et seq.     The Court addresses McGhee’s claims in turn.

I.   Race-Based Discrimination

     McGhee argues that PPG violated Title VII and § 1981 by

discriminating     against   him    based     on   his    race   when    it

disproportionately     assigned    him   to   warehouse   duties.5      The

causation standards for Title VII and § 1981 are different.             For

his § 1981 claim, he must prove that his race was the “but-for”

cause of his warehouse assignment.        Comcast Corp. v. Nat’l Ass’n

of African American-Owned Media, No. 18-1171, 2020 WL 1325816, at

*5, *7 (U.S. Mar. 23, 2020).       For Title VII, he must only prove

that race was a “motivating factor” in the assignment.               He can

prove neither.

     Because McGhee relies solely on circumstantial evidence to

support his claims, the analysis begins with the familiar burden-

shifting framework set out in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973).      “When proceeding under McDonnell Douglas,

the plaintiff bears the initial burden of establishing a prima

facie case of discrimination by showing (1) that [he] belongs to

a protected class, (2) that [he] was subjected to an adverse

employment action, (3) that [he] was qualified to perform the job



5 McGhee originally brought Title VII and § 1981 claims based on his
termination as well, but he does not argue or point to any evidence to
suggest that he was terminated because of his race. Therefore, McGhee
abandoned this claim.


                                    11
in   question,   and   (4)   that   [his]   employer   treated   ‘similarly

situated’ employees outside [his] class more favorably.”           Lewis v.

City of Union City, 918 F.3d 1213, 1220-21 (11th Cir. 2019) (en

banc).     For the fourth prong, the plaintiff and his comparator

must be “similarly situated in all material respects.”               Id. at

1218. “If the plaintiff succeeds in making out a prima facie case,

the burden shifts to the defendant to articulate a legitimate,

nondiscriminatory reason for its actions.” Id. at 1221. “Finally,

should the defendant carry its burden, the plaintiff must then

demonstrate that the defendant’s proffered reason was merely a

pretext for unlawful discrimination.”          Id.

      Here,   PPG   does   not   dispute    that   McGhee’s   assignment   to

warehouse duties was an adverse employment action.            And, there is

nothing to suggest that McGhee was unqualified to perform his job

as sales associate at the time that he was assigned to these

duties.6   However, the Court finds that McGhee has not established

a prima facie case of discrimination because he failed to point to

a similarly situated comparator outside his protected group who

was treated more favorably than he was. In briefing, McGhee argues

that all of his white co-workers are his comparators and contends

that they were assigned to work in the warehouse less frequently

than he was.     But, at summary judgment, “[a] party asserting that


6
  The Court notes that the allegedly discriminatory assignments came
before McGhee’s doctor placed him on lifting restrictions.


                                     12
a   fact . . . is genuinely disputed must support the assertion

by . . . citing to particular parts of materials in the record[.]”

Fed. R. Civ. P. 56(c)(1).     When looking at the evidence cited in

the record, none of it supports the inference that McGhee worked

in the warehouse more than similarly situated white co-workers.

The evidence shows that McGhee complained to PPG about “the

duties . . . that were being assigned to [him].”      McGhee Dep. 73:8-

12; see Pl.’s Statement of Material Facts at 4, 10, ECF No. 21-1.

And, it shows that he complained to Buhl “that he was being treated

unfairly than the other employees” and that he complained “about

the tasks that were being assigned to [him] versus other people,”

about “[n]obody helping [him] in the warehouse, [him] not being

able to come up front, . . . people standing up front talking while

there’s still work to be done in the back,” and generally about

doing a disproportionate amount of work in the warehouse.         McGhee

Dep.   66:12-68:23,   205:3-23,   206:7-14;   see   Pl.’s   Statement   of

Material Facts at 4; Def.’s Statement of Material Facts ¶ 37, ECF

No. 15-2.   Even though this evidence shows that McGhee worked in

the warehouse more than his co-workers, the Court cannot determine

based on this evidence that McGhee had any co-workers outside his

protected class or that, even if he did, those co-workers were

similarly situated to him in all material respects.         Accordingly,

he failed to meet his prima facie burden of pointing to similarly




                                   13
situated comparators who were treated more favorably than him.7

Without a prima facie case, no inference of discrimination arises,

and McGhee cannot avoid summary judgment under McDonnell Douglas.

But all hope is not lost, at least not yet.

      The McDonnell Douglas analytical framework is not the only

tool available for determining whether a claim of intentional

discrimination survives summary judgment.          Although the existence

of a comparator may not be essential, McGhee still must present “a

convincing mosaic of circumstantial evidence that would allow a

jury to infer intentional discrimination by the decisionmaker.”

See Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir.

2011) (quoting Silverman v. Bd. of Educ., 637 F.3d 729, 734 (7th

Cir. 2011)).     “A ‘convincing mosaic’ may be shown by evidence that

demonstrates,     among    other   things,   (1)     ‘suspicious    timing,

ambiguous statements . . . , and other bits and pieces from which

an   inference    of   discriminatory    intent    might   be   drawn,’   (2)

systematically better treatment of similarly situated employees,

and (3) that the employer’s justification is pretextual.”             Lewis

v. City of Union City, 934 F.3d 1169, 1185 (11th Cir. 2019)

(quoting Silverman, 637 F.3d at 733-34).




7 The Court further finds that McGhee has not shown that his co-workers
are similarly situated to him in all material respects because PPG
assigns warehouse duties based on a seniority system and McGhee has not
identified the relative seniority of any of his comparators.


                                    14
      For example, in Smith, the plaintiff was able to avoid summary

judgment   by    pointing    to   evidence    that    the   paperwork   in   an

investigation into racist emails explicitly identified employees

by race and the employer fired all employees that the paperwork

identified as white, but did not fire any of the black employees

under investigation.        Smith, 644 F.3d at 1336-46.

      Here, McGhee’s circumstantial evidence of discrimination is

significantly weaker than the evidence in Smith.             In the past, PPG

told McGhee that he was assigned to the warehouse because he was

less senior than his co-workers and warehouse                 duties    at the

Columbus store are assigned based on a seniority system.8               McGhee

responds that this explanation was contradicted by Buhl in his

deposition.     Buhl testified that there was no “particular reason

one   employee    might     be    put    in   the    warehouse   more    often

than . . . the [front of the store.]”           Buhl Dep. 31:15-17.       But,

Buhl was not the decisionmaker here and was unfamiliar with the

practices in the Columbus store.         He was PPG’s Store Group Manager

for the Alabama Market; he managed twelve different PPG stores and

was not in charge of assigning Columbus’s sales associate duties.

It was within the Columbus store manager’s discretion to make those



8
 Because McGhee failed to establish a prima facie case of discrimination
under McDonnell Douglas, the burden did not shift to PPG to establish a
legitimate, non-discriminatory reason for McGhee’s warehouse assignment.
Accordingly, it is not detrimental to PPG that it failed to offer
testimony or other evidence of a decisionmaker explaining the reason for
McGhee’s assignment.


                                        15
assignments.    Id. at 29:14-23; 60:1-4.          Accordingly, Buhl, as a

non-decisionmaker, would not necessarily know what criteria the

Columbus store manager considered when assigning warehouse duties.

Therefore, his testimony on the subject is not sufficient to show

that   the   reason     PPG   previously   gave   for    McGhee’s    warehouse

assignment was false.

       McGhee adds to his circumstantial mosaic that he was also

singled out and treated unfairly by his supervisors regarding the

discipline he received for being tardy.             But, “Title VII[] is

neither a ‘general civility code’ nor a statute making actionable

the ‘ordinary tribulations of the working place.’”                   Cotton v.

Cracker Barrel Old Country Store, Inc., 434 F.3d 1227, 1234 (11th

Cir. 2006) (quoting Gupta v. Fla. Bd. of Regents, 212 F.3d 571,

587 (11th Cir. 2000)).        “Unless something links the actions to the

employee’s race, that a decisionmaker singles an employee out does

not permit a jury to infer intentional discrimination based on

race.”    Turner v. Fla. Prepaid Coll. Bd., 522 F. App’x 829, 833

(11th Cir. 2013) (per curiam).        “[The Eleventh Circuit] has never

suggested    that   a   plaintiff’s   generalized       averment    that   [his]

employer treated [him] differently than employees of a different

race can, alone, create a ‘convincing mosaic of circumstantial

evidence’ from which a jury could find intentional discrimination

based on race.”       Id. (quoting Smith, 644 F.3d at 1328).




                                      16
      Finally, McGhee completes his mosaic by painting alleged

race-based descriptions of him.                   He claims fellow employees and

supervisors called him “Black Magic” and said “you can always bet

on black.”         McGhee Dep. 192:9-15.                Although a racially biased

comment      can        contribute      to         circumstantial       evidence     of

discrimination, “it will usually not be sufficient absent some

additional    evidence          supporting     a    finding”    of     discrimination.

Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223, 1229 (11th

Cir. 2002).        As discussed above, McGhee’s additional evidence is

insufficient       to    show    that   his       unfair   treatment     was   racially

motivated.    McGhee’s mosaic certainly does not portray the type of

picture painted by the plaintiff in Smith.                     See Cooler v. Layne

Christensen Co., 710 F. App’x 842, 847 (11th Cir. 2017) (per

curiam) (finding race-based statements insufficient to create a

convincing mosaic of circumstantial evidence because this evidence

was not as strong as the evidence of discrimination in Smith).

McGhee’s race-based discrimination claims do not survive under

Smith’s convincing mosaic standard or the traditional McDonnell

Douglas analysis.         Accordingly, PPG’s motion for summary judgment

as to his Title VII and § 1981 claims is granted.

II.   Disability-Based Discrimination

      A.   ADA Discrimination Claims

      McGhee alleges that PPG discriminated against him based on

his   disability        when     it   failed       to    accommodate    his    physical



                                             17
restrictions and terminated him.           The ADA requires employers to

“make reasonable accommodations that allow a disabled individual

to perform [his] job, unless that accommodation would cause an

undue hardship.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318,

1327 (11th Cir. 1998).           But, “[t]o prevail on [a] disability

discrimination claim under the ADA, [McGhee] must show that: (1)

[he] is disabled, (2) [he] was a ‘qualified individual’ . . . ,

and   (3)    [he]    was   discriminated   against   on   account   of   [his]

disability.”        Frazier-White v. Gee, 818 F.3d 1249, 1255 (11th Cir.

2016).      The main question here is whether McGhee was a “qualified

individual” under the ADA.9

      The ADA defines “qualified individual” as an individual with

a disability “who, with or without reasonable accommodation, can

perform the essential functions of” his job. 42 U.S.C. § 12111(8).

“If the individual is unable to perform an essential function of

his job, even with an accommodation, he is, by definition, not a

‘qualified individual’ and, therefore, not covered under the ADA.”

Holly v. Clairson Indus., LLC, 492 F.3d 1247, 1256 (11th Cir. 2007)

(quoting D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1229 (11th

Cir. 2005)).         For the reasons discussed below, the Court finds

that McGhee was not a qualified individual because (1) lifting



9 PPG also argues McGhee has not shown that he was disabled or
discriminated against because of his disability.   The Court does not
need to reach these arguments because McGhee has not established that
he was a “qualified individual” under the ADA.


                                      18
five-gallon buckets of paint, which normally weigh fifty-plus

pounds, was an essential function of McGhee’s job as a sales

associate and (2) McGhee has not shown that he could perform this

function with or without a reasonable accommodation.              Accordingly,

he is not covered under the ADA.

             1.    Essential Function

      “[E]ssential functions” of a position are “the fundamental

job duties of the employment position the individual with a

disability holds.”        29 C.F.R. § 1630.2(n)(1).             The Court may

consider the following evidence to determine whether a particular

function is essential: (1) “[t]he employer’s judgment as to which

functions are essential;” (2) “[w]ritten job descriptions prepared

before advertising or interviewing applicants for the job;” (3)

“[t]he amount of time spent on the job performing the function;”

(4) “[t]he consequences of not requiring the incumbent to perform

the   function;”    (5)   “[t]he     terms   of   a    collective    bargaining

agreement;” (6) “[t]he work experience of past incumbents in the

job; and/or” (7) “[t]he current work experience of incumbents in

similar jobs.”       29 C.F.R. § 1630.2(n)(3)(i)-(vii); see also 42

U.S.C.   §   12111(8)     (“[C]onsideration       shall    be   given   to   the

employer’s judgment as to what functions of a job are essential,

and if an employer has prepared a written description . . . for

the job, this description shall be considered evidence of the

essential    functions    of   the   job.”).          “Determining   whether   a


                                       19
particular job duty is an essential function involves a factual

inquiry to be conducted on a case-by-case basis.”                  Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1258 (11th Cir. 2001). And although

an employer’s view is accorded weight, it cannot be conclusive.

Holly, 492 F.3d at 1258.

      Here, PPG determined that lifting five-gallon buckets of

paint   was   an    essential   function    of      McGhee’s    role    as   sales

associate. Indeed, sixty to seventy percent of the overall lifting

McGhee did as a sales associate was lifting five-gallon buckets of

paint, and he admitted that lifting and carrying these five-gallon

buckets   was      an   essential   function     of   his   job.       PPG’s    job

description for the sales associate position provided that sales

associates      must     “[e]xert[]    up      to     90    pounds     of    force

occasionally . . . to move objects.”           PPG Job Description 1.          And,

PPG’s Store Group Manager testified that “85, 90 percent of [the

sales associate’s] job requires lifting [a]nd at any given time,

that lifting could’ve been 30 pounds or more.”                 Buhl Dep. 47:12-

18.

      The undisputed evidence indicates that lifting the five-

gallon buckets of paint was an essential function of McGhee’s job.

McGhee has not pointed to evidence genuinely contradicting this.

He notes that PPG, in the past, permitted sales associates to

forego lifting five-gallon buckets of paint on a temporary basis.

But he does not point to admissible evidence suggesting that PPG


                                      20
ever granted sales associates permanent relief from five-gallon-

bucket-lifting     duties,    like        McGhee’s   lifting-restriction

required.10   McGhee did testify that someone told him female sales

associates at PPG were not required to lift five-gallon buckets of

paint, but PPG correctly notes that this testimony is hearsay.

See Fed. R. Evid. 801(c).     McGhee did not have personal knowledge

of any female sales associate who were granted this kind of relief.

McGhee’s hearsay testimony cannot be used to establish a genuine

factual dispute at summary judgment.           Fed. R. Civ. P. 56(c)(2)

(noting that, at summary judgment, “[a] party may object that

material cited to support or dispute a fact cannot be presented in

a form that would be admissible in evidence”); Liberty Leasing Co.

v. Hillsum Sales Corp., 380 F.2d 1013, 1015 (5th Cir. 1967)

(affirming a district court’s refusal to give weight at summary

judgment to hearsay in a deposition testimony).11        The undisputed



10 McGhee’s suggestion that his lifting restriction was not permanent and
only applied when he was suffering a sickle cell crisis is contrary to
the evidence in the record. McGhee bases this argument entirely on the
fact that his doctor never explicitly stated in the August letter that
his lifting restriction was permanent. But, all the other evidence in
the record suggests that this was his doctor’s intent. For example,
McGhee admitted in deposition that he understood his lifting restriction
to be permanent. And, when McGhee was later terminated, he asked Truchon
if he could see about revising the restrictions to make them temporary.
He offers no evidence indicating he could have sometimes lifted five-
gallon buckets of paint under his doctor’s restrictions as they existed
at the time. Therefore, it is undisputed that his lifting restrictions
were permanent.
11 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)

(en banc), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.


                                     21
evidence established that lifting five-gallon buckets of paint was

an essential function of McGhee’s job.

              2.        No Reasonable Accommodation

       McGhee has not shown that he could have performed this

essential function with or without a reasonable accommodation.

The    five-gallon        buckets    weigh       around        fifty   pounds    each,    and

McGhee’s      doctor       imposed        a     permanent        thirty-pound       lifting

restriction. Thus, McGhee clearly could not have lifted the fifty-

pound    buckets        without    accommodation.              Moreover,    his     proposed

accommodations were not reasonable.                     A plaintiff is “not entitled

to the accommodation of [his] choice, but only to a reasonable

accommodation.”          Stewart v. Happy Herman’s Cheshire Bridge, Inc.,

117 F.3d 1278, 1286 (11th Cir. 1997) (quoting Lewis v. Zilog, Inc.,

908 F. Supp. 931, 948 (N.D. Ga. 1995)).                           “An accommodation is

‘reasonable’ and necessary under the ADA only if it enables the

employee to perform the essential functions of the job.”                             Lucas,

257    F.3d   at    1259-60.         “The       plaintiff        bears    the    burden    of

identifying        an    accommodation,          and    of     demonstrating      that    the

accommodation           allows     him    to         perform     the     job’s    essential

functions.”        Id. at 1255-56; Willis v. Conopco, Inc., 108 F.3d

282,    283   (11th       Cir.    1997)       (per    curiam)     (ruling    that    an   ADA

plaintiff “as part of [his] burden of production, must identify an

accommodation that would allow [him] to perform [his] job duties




                                                22
and . . . as part of the burden of proving [his] case, must

establish that such an accommodation is reasonable”).

      First,    McGhee       asked    PPG    to     accommodate       his    lifting

restriction by changing his job to eliminate the requirement that

he lift five-gallon buckets of paint.               But, the Eleventh Circuit

has made it clear that the ADA does not require an employer “to

transform the position into another one by eliminating functions

that are essential to the nature of the job as it exists.”                    Lucas,

257 F.3d at 1260; accord Holly, 492 F.3d at 1262 n.16 (noting that

an employer is not required to eliminate an essential function of

the plaintiff’s job).             As previously discussed, lifting five-

gallon   buckets       was   an   essential       function    of   McGhee’s    job.

Eliminating this function was not a reasonable accommodation.

      Next, McGhee suggests he could have lifted the five-gallon

buckets with the aid of tools such as dollies or transports.                    But,

McGhee admitted that he still would have had to lift the five-

gallon buckets to place them onto and take them off of these tools.

He also suggests that he could have lifted the buckets with the

help of co-workers.          But, nothing in McGhee’s August letter or

elsewhere in the record suggests he could lift objects over thirty

pounds as long as he had help from other people.                       Finally, he

suggests he could have lifted the five-gallon buckets when he was

not   suffering    a    crisis.      But,    again,   he     offers   no    evidence

supporting     this    contention    that    his    lifting    restriction      only


                                        23
applied when he was suffering a crisis.             Accordingly, McGhee has

not met his burden of showing that he could have lifted the five-

gallon buckets with any of these accommodations.                 Therefore, they

are not reasonable.         Because McGhee has not shown that he could

perform the essential functions of his sales associate position

with or without reasonable accommodation, he has not established

that he was a “qualified individual” under the ADA.

            3.     McGhee’s Convincing Mosaic Argument

     McGhee argues that, even if he is not a qualified individual,

his ADA claims should still survive summary judgment because he

points to “a convincing mosaic of circumstantial evidence that

would allow a jury to infer” PPG engaged in intentional disability

discrimination.      Smith, 644 F.3d at 1328.            But, McGhee makes no

attempt to explain how this “convincing mosaic” framework (a method

of proving intentional discrimination) would somehow allow an

otherwise unqualified individual to bring an ADA claim.                   The text

of the ADA clearly states that it only applies to intentional

discrimination against “qualified individual[s].”                   See 42 U.S.C.

§ 12112(a) (emphasis added) (“No covered entity shall discriminate

against     a      qualified       individual       on      the       basis     of

disability . . . .”).        Because McGhee has not shown that he is a

qualified   individual      (e.g.,    that    he   is   able   to    perform   the

essential       functions     of     his     position     with       or   without

accommodation), the ADA does not apply to him regardless of whether


                                       24
he can otherwise show intentional discrimination via a “convincing

mosaic” of circumstantial evidence.

     Moreover,     the    evidence    that   McGhee     relies    on    for   his

“convincing mosaic” theory relates to the process PPG engaged in

to determine what accommodations it could provide McGhee.12                   The

Eleventh Circuit has explained that “where a plaintiff cannot

demonstrate ‘reasonable accommodation,’ the employer’s lack of

investigation     into    reasonable    accommodation     is     unimportant.”

Willis, 108 F.3d at 285; see also Moses v. Am. Nonwovens, Inc., 97

F.3d 446, 448 (11th Cir. 1996) (per curiam) (expressing confidence

that the ADA “does not mandate a pretermination investigation”).

Here,   McGhee   did     not   demonstrate   a   reasonable      accommodation.

McGhee’s argument that the Court nevertheless must evaluate PPG’s

pretermination     investigation       is    contrary    to      this   binding

precedent.       For these reasons, the Court grants PPG summary

judgment on McGhee’s ADA discrimination claims.

     B.    ADA Retaliation Claim

     McGhee also asserts that PPG retaliated against him for

requesting accommodations by terminating him.             The ADA prohibits

retaliating against an employee for requesting an accommodation.

42 U.S.C. § 12203(a).            To establish a prima facie claim of


12
  For example, he contends a jury could find intentional discrimination
based in part on the fact that PPG did not clarify whether his lifting
restrictions were permanent and based on the fact that Lehman denied
McGhee’s accommodation request in the July letter without first
investigating possible accommodations.


                                       25
retaliation under the ADA, McGhee “must show that: (1) [he] engaged

in a statutorily protected expression, (2) [he] suffered an adverse

employment action, and (3) there was a causal link between the

two.”    Frazier-White, 818 F.3d at 1258.             “The first element may be

met by a request for a reasonable accommodation.”                  Id.     The Court

assumes for purposes of this order that McGhee can establish a

prima facie case of retaliation.                Once he has done so, the burden

of   production       shifts   to    PPG    to    articulate     “legitimate       non-

discriminatory reasons” for its actions.                     Stewart, 117 F.3d at

1287.    McGhee must then demonstrate that PPG’s proffered, non-

discriminatory reasons are pretext for retaliation.                    Id.

       Here,    PPG   states   that    it       terminated    McGhee   because     his

permanent thirty-pound lifting restriction prevented him from

performing an essential function of his job, lifting five-gallon

buckets of paint.        McGhee does not offer any evidence that this

reason    was    pretext   for      discrimination.           Therefore,     his   ADA

retaliation claim fails.            See Roddy v. City of Villa Rica, 536 F.

App’x 995, 1002 (11th Cir. 2013) (per curiam) (dismissing ADA

retaliation claim when plaintiff’s employer terminated him because

of his physical inability to perform the tasks of his position

after he requested an unreasonable accommodation); Monroe v. Fla.

Dep’t of Corrs., 793 F. App’x 924, 928 (11th Cir. 2019) (per

curiam) (dismissing retaliation claim in part because plaintiff

“did    not    present   any   evidence         showing   that   the   [employer’s]


                                           26
proffered reason for terminating him—that he was unable to perform

his assigned duties—was pretextual” after finding plaintiff’s

request for accommodation was unreasonable).

                           CONCLUSION

     For the reasons discussed above, the Court grants summary

judgment in favor of PPG on all of McGhee’s claims.

     IT IS SO ORDERED, this 3rd day of April, 2020.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                               27
